Citation Nr: 0722093	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The claim on appeal was last before the Board in October 2006 
when it was remanded for further development.  That 
development has been completed and the claim is now ready for 
appellate consideration.  


FINDINGS OF FACT

The veteran's varicose veins of the right leg are not 
manifested by persistent edema, stasis pigmentation, eczema 
or massive board-like edema with constant pain at rest.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in August 2001 and October 2006.  These letters 
also advised the veteran of the evidence required to 
substantiate a higher evaluation for the varicose veins of 
his right leg, i.e. that the evidence must show that his 
disability had increased in severity. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates in a timely fashion.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the initial adjudication of the claim in appeal 
preceded fully compliant notice, which was ultimately 
achieved by an October 2006 letter.  

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any defect 
regarding timely notification regarding downstream elements, 
any possible prejudice has been cured by subsequent 
readjudication of the claim on appeal in an April 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the 
aformentioned letters when they advised the veteran to send 
the RO any evidence in his possession that would substantiate 
his claim.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's service medical records, 
VA medical records and all available private records 
identified by the veteran.  The veteran has not indicated the 
presence of any other outstanding relevant records.  He has 
received medical examinations in furtherance of 
substantiating his claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The RO evaluated the veteran's varicose veins of the right 
leg as 10 percent disabling under Diagnostic Code 7120.  
Under this diagnostic code a 10 percent rating is warranted 
for varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins if there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for varicose veins if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins if such results in massive board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2006).

Private medical records from S. Tan, M.D. dated from 1999 to 
2001 contain multiple complaints regarding varicose veins in 
the right leg.  An October 1999 note reveals complaints of 
pain in the lower legs, ankles and feet, which Dr. Tan did 
not attribute to the veteran's varicose veins of the right 
leg.  An examination note associated with this complaint 
showed no swelling or deformities of the right leg, but 
multiple superficial varicosities, which were non-tender.  A 
March 2001 examination note states that the veteran's 
extremities were without edema.  

At the VA examination in February 2002 the veteran reported 
that the varicose veins of his right leg caused occasional 
swelling.  He also reported that the varicose veins became 
uncomfortable when he stood for prolonged periods of time.  
Physical examination revealed very varicose veins on the 
medial side of the veteran's right thigh coming across the 
back of his right knee down and across his right calf from 
both lateral toward medial.  A number of the veins were a 
full centimeter in diameter and depth.  There was some 
tenderness to palpation.  There was no swelling below and 
there was no ecchymosis or stasis dermatitis, suggesting that 
there had not been any bleeding.  

The record contains a July 2003 VA contact note.  At that 
time the veteran reported pain caused by his varicose veins 
and requested referral to a vein clinic for fitting of a 
support stocking.  

In March 2007, pursuant to the Board's October 2006 remand, 
the veteran received a VA examination to address the extent 
of the varicose veins of his right leg.  The veteran noted 
that the condition caused a decrease in his ability to do 
work and recreational activities, but not his usual daily 
activities.  At the time, the veteran stated that the 
varicose veins of the right leg had notably become red and 
itchy, with swelling around the whole lower leg.  Additional 
symptoms noted by the veteran were aching and fatigue, which 
occurred after standing and walking and which worsened after 
prolonged standing and walking.  The veteran noted relief 
from rest and compression hosiery.  Physical examination 
revealed extensive varicose veins on the right thigh, 
posterior and medial calf, and extensively over the right 
leg.  The veins on the right posterior thigh measured 30 cm. 
x 7 cm.; 12 cm. x 5 cm. on the posterior calf; and 24 cm. x 4 
cm. on the medial aspect of the leg.  There was no ulcer, 
edema, stasis pigmentation or eczema on either leg.  The 
examiner diagnosed varicose veins of a moderate degree of 
severity, with a mild to moderate degree of impairment.  

An evaluation in excess of 10 percent for the varicose veins 
of the veteran's right leg is not warranted.  The board notes 
the veteran's complaints of edema, itching and aching and 
fatigue after prolonged standing and walking.  The clinical 
evidence, however, fails to show persistent edema, stasis 
pigmentation, eczema or board-like edema with constant pain 
at rest.  Notably, the compression hosiery has been effective 
at relieving any edema, which does not appear to be 
persistent because there have been no clinical findings 
thereof.  The evidence shows that the veteran's condition is 
manifested by intermittent edema, aching and fatigue in the 
right leg after prolonged standing or walking, and relief 
from compression hosiery, which constitute the criteria for a 
10 percent evaluation.  Accordingly, the evidence cannot 
establish entitlement to an evaluation in excess of 10 
percent and the claim must be denied.  

In closing, the Board notes that there is no evidence of any 
unusual circumstances, such as such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would warrant 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).







ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for varicose veins of the right leg is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


